NORTHCUTT, Judge.
C.H.C., the mother of three minor children, challenges the circuit court’s decision to place the children in a permanent guardianship with an adult relative. See § 39.6221, Fla. Stat. (2009). We conclude that competent substantial evidence supported the circuit court’s ruling, and we affirm it without further discussion. However, the court’s order did not “[sjpecify the frequency and nature of visitation or contact between” the children and their mother, as mandated by statute. See § 39.6221(2)(c). Accordingly, we reverse on this basis and remand for the court to conform the order to this statutory requirement.
Reversed and remanded.
WHATLEY and WALLACE, JJ., Concur.